NO. 07-09-0286-CR, 07-09-0287-CR

                            IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                    AT AMARILLO

                                       PANEL B

                                OCTOBER 30, 2009
                         ______________________________

                           BRETT JOHNSON, APPELLANT

                                           V.

                         THE STATE OF TEXAS, APPELLEE
                       _________________________________

           FROM THE 137TH DISTRICT COURT OF LUBBOCK COUNTY;

   NO. 2009-422,579, 2009-422,665; HONORABLE BRAD UNDERWOOD, JUDGE
                      _______________________________


Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.


                              MEMORANDUM OPINION


      Appellant, Brett Johnson, filed a notice of appeal with this Court seeking appeal of

his conviction and sentence in trial court cause numbers 2009-422,579 and 2009-422,665.

On October 23, 2009, the clerk’s records in these two causes were filed with the Clerk of

this Court. Neither clerk’s record contains a judgment convicting appellant in the above

identified cause numbers, rather, there are orders dismissing each cause. Concluding that

we have no jurisdiction to address these appeals, we dismiss them as moot.
      A threshold question in any case is whether the court has jurisdiction over the

pending controversy. See State v. Roberts, 940 S.W.2d 655, 657 (Tex.Crim.App. 1996).

A court has jurisdiction to determine whether it has jurisdiction. Roberts, 940 S.W.2d at

657; Olivo v. State, 918 S.W.2d 519, 523 (Tex.Crim.App. 1996).


      Appellate courts are prohibited from deciding moot controversies. See Ex parte

Flores, 130 S.W.3d 100, 104-05 (Tex.App.–El Paso 2003, no pet.). This prohibition is

rooted in the separation of powers doctrine contained in the United States and Texas

Constitutions that prohibit courts from rendering advisory opinions. See TEX . CONST . art.

II, § 1; Texas Ass’n of Bus. v. Texas Air Control Bd., 852 S.W.2d 440, 444 (Tex. 1993).

A case is moot when (1) a party seeks a judgment to resolve a controversy, but no

controversy exists, or (2) judgment is sought on a matter which cannot have any practical

legal effect on an existing controversy. Texas Health Care Info. Council v. Seton Health

Plan, Inc., 94 S.W.3d 841, 846-47 (Tex.App.–Austin 2002, pet. denied).            Because

appellant seeks relief from a conviction and a sentence that was never rendered, no

controversy exists in these appeals.     Further, our proceeding with the appeals and

rendering opinions and judgments would have no practical legal effect on any existing

controversy. Thus, we conclude that the appeals have become moot and dismiss them

for want of jurisdiction. See Cabrera v. State, No. 01-02-00513-CR, 2002 Tex.App. LEXIS

5604, at *1 (Tex.App.–Houston [1st Dist.] August 1, 2002, no pet.) (memo. op.).


      Accordingly, these appeals are dismissed as moot.


                                                Mackey K. Hancock
                                                    Justice
Do not publish.

                                            2